Case 1:20-cv-02973-KAM-CLP Document 10 Filed 09/14/20 Page 1 of 2 PageID #: 67
                               DECANDIDO & AZACHI, PLLC
                                            Attorneys-at-Law
                                     71-50 Austin Street, Suite 206
                                     Forest Hills, New York 11375
                                            Tel. (718) 275-6600
                               Email: bill.decandido@nylawadvisors.com




                                               September 14, 2020

Sent via email and filed with ECF only

Hon. Kiyo A. Matsumoto
District Court Judge
United States District Court
Eastern District
Brooklyn, New York 11201

Re:    Mckie v. Estate of Doris Dickinson, et al.
       Docket No. CV 20-2973
       Request for a Pre-Motion Conference for
       Permission to file motion to dismiss complaint pursuant to Rule 12


Dear Judge Matsumoto:

        My firm represents all of the defendants in the above referenced action-- Estate of Doris
Dickinson, Charles Kornegay and Irene Kornegay (“Jane Doe”). I write to request a pre-motion
conference in accordance with Court Rule IV (B) 1. Defendants seek permission to move to
dismiss the complaint based on Rule 12 of the Federal Rules of Civil Procedure. The time for the
defendants to answer or otherwise move has been extended until September 18, 2020 by stipulation
of the parties and order of the Court. Also, the Court has scheduled a conference for September
25, 2020 at 10:15 am (Docket entry #9).

        This action involves the estate of Doris Dickinson, the sister of Charles Kornegay. Plaintiff
was an intimate partner of the Doris Dickinson, but not married to the decedent. We believed the
that the plaintiff was named as decedent’s designated beneficiary on a life insurance policy and
bank accounts. Plaintiff claims fraud, undue influence, breach of contract, quantum merit against
the defendants, essentially seeking to obtain the value of all of the assets in the estate. The forty-
two (42) page complaint fails to state a cause of action because plaintiff (a) acknowledges that the
decedent did not have a valid will in effect at the time of her death, and as a matter of Intestate
law, the defendant Charles Kornegay as decedent’s next of kin is the rightful person to inherit the
decedent’s assets, (b) there was no written agreement between the plaintiff and decedent for
compensation, (c) plaintiff fails to allege facts constituting fraud or undue influence by the
defendants, but rather, asserts that the defendants, Charles Kornegay and Irene Kornegay, never
had contact with the decedent, making a claim of fraud and undue influence impossible.
Case 1:20-cv-02973-KAM-CLP Document 10 Filed 09/14/20 Page 2 of 2 PageID #: 68




        Plaintiff alleges that Charles and Irene Kornegay took actions to gain entry to the
decedent’s premises and “rummaged” through the place, destroying records. Since Charles
Kornegay, who is the brother of decedent, was appointed as the Administrator of the estate by the
Kings County Surrogates Court, Charles Kornegay had every right (and obligation) to enter the
decedent’s premises and wind up her affairs. Plaintiff’s attempt to bootstrap necessary actions
taken by Charles Kornegay into torts cannot stand as a matter of law. New York law is clear under
these circumstances—the plaintiff has no causes of action for recovery. Plaintiff is not named in
a will, not an heir, has not contract rights and has not pled fraud and/or undue influence.

        Plaintiff filed a previous action 20-CV-1050, which Your Honor dismissed without
prejudice in a Memorandum and Order dated May 29, 2020 based on jurisdictional grounds,
including dismissing the action based on the probate exception (see page 6 of Memorandum and
Order). Plaintiff filed a notice of appeal, and then, filed this action. We believe that the court’s
ruling applies to this complaint, and this action should be dismissed on jurisdictional grounds as
well.

         My client, Charles Kornegay and his wife, Irene, are hardworking and family people, living
in South Carolina. Charles was close to his sister, Doris Dickinson, despite the repetitious and
false allegations of the plaintiff. There is no legal or equitable basis for this litigation to continue,
and we respectfully request the opportunity to move to dismiss the complaint and end this
misguided lawsuit before the legal costs spiral out of control.

        Thank you for your consideration of this application for a pre-motion conference to permit
the defendants to move to dismiss the complaint.


                                                Very truly yours,



                                                William V. DeCandido

cc.:    Christopher McKie
        Plaintiff, pro se
        733 Sheffield Avenue
        Brooklyn, NY 11207
        (via email)




                                                   2
